Citation Nr: 1736097	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-02 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than January 8, 2009, for the grant of entitlement to improved death pension with aid and attendance on the basis of substitution.



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945.  He died in June 1974.  The original appellant in this case was the Veteran's widow, I.A., who was in receipt of death pension benefits; however, she died in September 2014.  The appellant is I.A.'s daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which amended the death pension from Section 306 to improved pension with aid and attendance effective from January 8, 2009.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

In June 2016, the Philadelphia RO recognized the appellant as a valid substitute claimant for the appeal, as she paid the burial expenses for I.A.  See 38 C.F.R. §§ 3.1000(a)(5) and 3.1010(a) (2016).  The Board has recharacterized the issue to reflect the current nature of the claim for the purposes of clarity.

The Board remanded the case in September 2016 to schedule the appellant for a hearing before the Board.  The requested videoconference hearing was held before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's widow was in receipt of Section 306 death pension effective from June 1974.  She was also in receipt of Social Security Administration (SSA) benefits effective from that same month.

2.  The Veteran's widow filed a written request for increased benefits on January 8, 2009, which the RO construed as an election to be paid under the improved death pension program.  The RO granted entitlement to improved death pension with aid and attendance and amended the pension effective from that date.

3.  The record does not show that the Veteran's widow was furnished notice and an election form for the improved death pension program in compliance with the Department of Veterans Benefits (DVB) Circular 21-79-3.

4.  Improved death pension may have been a greater benefit to the Veteran's widow than Section 306 death pension beginning at some point on or after January 1, 1979, prior to the current January 8, 2009, effective date.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the criteria for an effective date prior to January 8, 2009, but on or after January 1, 1979, for the grant of entitlement to improved death pension on the basis of substitution have been met.  38 C.F.R. §§ 3.1, 3.31, 3.701, 3.711, 3.712, 3.713 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that the Veteran's widow was in receipt of Section 306 death pension effective from June 1974.  She was also in receipt of SSA benefits effective from that same month.  See, e.g., February 1976 SSA award letter; December 1976 personal appearance memorandum; December 1977 and October 2010 audit writeouts.

A revised pension program, known as improved pension, was enacted in 1978 by Pub. L. 95-588; 92 Stat. 2497, effective from January 1, 1979.  38 C.F.R. § 3.1(w) (2016).  Except as otherwise provided, a person entitled to receive Section 306 or old-law pension on December 31, 1978, may elect to receive improved pension under the provisions of 38 U.S.C. § 1521, 1541, or 1542 as in effect on January 1, 1979.  38 C.F.R. § 3.711.

The record shows that a request for information only for the improved pension program/aid and attendance benefits (rather than a request for both information and an application for aid and attendance benefits, as provided in a separate check box option on the document) was submitted on behalf of the Veteran's widow in January 2002.  A separate part of the document indicating that it was an application for aid and attendance was left blank and unsigned by the Veteran's widow.  The claims file does not appear to contain a response from VA to this submission.  In December 2007 and December 2008, VA sent letters informing her that they were not sending her an eligibility verification report (EVR) form to complete as they had done in past years.  The letters explained the appellant that she was receiving a "protected" pension rate that cannot consider medical expenses, but that medical expenses that were expected to continue could be used to qualify her for a higher rate under the present pension law.  The letters further explained that, if she had high medical bills (including nursing home expenses) she paid (not her insurance company or a relative), she should call or visit VA to help her decide if she could receive more money under the current pension program and that VA would not accept any election which was not to her benefit.  These letters were sent to the appellant's address of record at those times; this address was confirmed by her daughter at the Board hearing.

The Veteran's widow filed a written request for increased benefits on January 8, 2009, which the RO construed as an election to be paid under the improved death pension program.  The RO granted entitlement to improved death pension with aid and attendance and amended the pension effective from that date.  Her payments began on February 1, 2009.  See 38 C.F.R. § 3.31.  She essentially contended during her lifetime that she was entitled to payments under the improved pension program effective from the date that the program went into effect because she was not notified of the opportunity to elect an improved death pension.  See, e.g., February 2011 report of general information; February 2011 notice of disagreement.  She also contended that she had medical expenses dating back to at least 2007.  See May 2012 written statement.

During the Board hearing, the appellant acknowledged that her mother did not file an application for improved pension benefits until 2009.  In addition, she testified that her mother had no change in income from the 1990s until 2009.  She further testified that she believed that her mother would have filed and been entitled to the improved death pension benefits if she had been properly notified and that her mother became in need of aid and attendance when her health began to decline in 2005 or 2006.  See January 2017 Bd. Hrg. Tr. at 4, 8-12.

In general, payments under the improved pension program may not be effective prior to the date of receipt of the election.  38 C.F.R. §§ 3.701, 3.711, 3.713.  At the time of the enactment of the improved pension program, the failure to furnish a claimant any form or information concerning the right to file a claim for pension, or to furnish notice of the time limit for the filing of a claim, would not extend the period allowed for such action.  38 C.F.R. § 3.109(b) (1978).

Specific caselaw from the United States Court of Appeals for Veterans Claims (Court) directly contravenes that general VA regulation.  See Montalvo v. Brown, 7 Vet. App. 312 (1995).  In Montalvo, the Court noted that, as required by the improved pension statutory scheme, the Department of Veterans Benefits (DVB) issued instructions which provided that all beneficiaries in receipt of the applicable pensions as of January 1979 were to be "furnished" an election card and an instruction sheet.  The card and instruction sheet were to be "included with the March 1, 1979, check, or mailed separately on or about March 1, 1979."  7 Vet. App. at 313 (quoting DVB Circular 21-79-3, Election Procedures for PL 95-588 at 1 (Feb. 22, 1979).  The Court found that the use of the term "furnished" meant that the circular required more than mere mailing and that the election cards must have been actually received in order to have been furnished.  Therefore, the presumption of administrative regularity did not apply.  In so finding, the Court held that the circular had the force and effect of law and that "[e]vidence of receipt or non-receipt is not only relevant, it is determinative as to whether the Secretary complied with DVB Circular 21-79-3 and for this reason the [Board] was incorrect in holding that even if the forms were not sent to her or she did not receive them, this would not provide a basis for favorable action."  Montalvo, 7 Vet. App. at 314 (internal quotations omitted).  

The clear implication is that, if non-receipt was shown, the appellant's claim for an earlier effective date could be granted.  In this case, the record shows that the RO sent the Veteran's widow letters in December 2007 and December 2008 describing the improved pension program and instructing her to contact them if she thought that she may be able to receive more money under that program.  Although the appellant testified that her mother was living with her as of December 2007 (at the same address as on the letters) and that they did not receive this correspondence, the presumption of regularity applies to those letters.

Nevertheless, the RO did not address the question of whether the Veteran's widow was furnished notice of the improved pension program in 1979, as required by the DVB Circular 21-79-3.  She contended that she did not receive such notice.  Her daughter testified that, if her mother had received such notice, she would have elected an improved pension because it would have entitled her to a higher monthly payment.  On review, the Board finds that there is reasonable doubt as to whether the Veteran's widow was furnished with the required notice of the improved pension program in 1979.  In this regard, the claims file does not contain such evidence, and the Board finds her report that she did not receive notice of the opportunity to elect an improved death pension to be credible.  However, the assumption that electing improved pension at that time (in 1979) would have been to her benefit is not entirely clear.

Subsection (a)(2) of the statute provides that "Any person eligible to make an election under paragraph (1) who does not make such an election shall continue to receive pension at the monthly rate being paid to such person on December 31, 1978 . . . ."  The rates of pension benefits are published in tabular form in appendix B of the VA Adjudication Procedures Manual (M21-1) and are to be given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.

Under the improved pension program, the maximum annual pension rate (MAPR) set by law is reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  Pension benefits may only be paid if an appellant's income is below the MAPR, which is the amount of pension the appellant would be entitled to if he or she did not have any income at all.  Any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  If an appellant's income exceeds this maximum rate, he or she is not entitled to any pension benefits. 

In relevant part, the available financial information shows that the Veteran's widow was in receipt of Section 306 death pension benefits in the monthly amount of $66.78 effective from January 1978 ($801.36 annually) as the surviving spouse with no dependents and then $66 monthly effective from June 1983 ($792 annually) until the currently assigned effective date of the payments under the improved pension program.  This information also suggests that, considering the MAPR for improved death pension effective from December 1984, along with the medical expenses deducted from the SSA payments as reported in the 1985 EVR, the appellant may have received a greater benefit from receipt of payments from the improved death pension program that year.  On the other hand, considering the MAPR for improved death pension effective from December 1992, along with the medical expenses deducted from the SSA payments as reported in the 1993 EVR, the amount the appellant would have received for that year from the improved death pension program would have been less than her Section 306 payments.  This information is significant, inasmuch as it must be emphasized that the election of improved death pension is irrevocable, i.e., it cannot be later changed.  38 C.F.R. § 3.711.

Based on the foregoing, the Board concludes that entitlement to an effective date prior to January 8, 2009, but on or after January 1, 1979, for the grant of entitlement to improved death pension on the basis of substitution is granted.  Because the election of improved death pension is irrevocable, the RO must review the file and available financial information and set the date from which the improved death pension payment would have been the greater benefit for the Veteran's widow to avoid any overpayment.  In making this determination, the Board notes that this decision addresses the threshold issue of entitlement to an earlier effective date for improved death pension; the Board does not intend for this decision to be a grant of improved death pension at the level that includes aid and attendance prior to such time as the evidence shows entitlement to that level of payment.  See, e.g., May 2012 written statement (Veteran's widow indicating that she had medical expenses dating back to at least 2007); Bd. Hrg. Tr. at 11-12 (appellant testifying that her mother became in need of aid and attendance when her health began to decline in 2005 or 2006).


ORDER

Entitlement to an effective date prior to January 8, 2009, but on or after January 1, 1979 (as explained in the decision above), for the grant of entitlement to improved death pension on the basis of substitution is granted, to the extent that the election would have been beneficial to the Veteran's widow.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


